Citation Nr: 1132899	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received by VA to reopen the issue of entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a disorder of the right lower extremity, to include as due to a back disorder.  

4.  Entitlement to service connection for a disorder of the left lower extremity, to include as due to a back disorder.  

5.  Entitlement to service connection for a disorder of the right hip, to include as due to a back disorder.  

6.  Entitlement to service connection for a disorder of the left hip, to include as due to a back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2007 by the VARO in Waco, Texas, in which it was determined that new and material evidence had been received to reopen a previously denied claim for service connection for a back disorder and that there was no basis to grant service connection for a back disorder based on that reopened claim.  In addition, service connection for disorders of the right and left hips and lower extremities, to include as due to a back disorder, was denied.  

Pursuant to her request, the Veteran was afforded a hearing before the Board, sitting at the RO, in May 2011.  A transcript of that proceeding is of record.  

The reopened issue of entitlement to service connection for a back disorder, as well as the original claims for service connection for bilateral hip and lower extremity disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back disorder was originally and most recently denied by RO action in July 1993; following notice to the Veteran of the action taken and her appellate rights, she did not initiate an appeal of the July 1993 denial.  

2.  Since entry of the RO's decision in July 1993, evidence received by VA was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of entitlement to service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The RO's decision of July 1993, denying service connection for a back disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1998), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  

2.  New and material evidence has been received by VA since entry of the July 1993 determination to reopen the previously denied claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the claim, the Board need not assess VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92; 57 Fed. Reg. 49,747 (1992).

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1383-84.  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for a back disorder was initially denied by RO action in July 1993, on the basis that no chronic back disorder was shown in service or during the postservice period.  Following notice to the Veteran of the denial action and her appellate rights, a timely appeal was not initiated, thereby making the July 1993 rating decision final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1998), currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  

Given the finality of the denial of service connection in 1993, the question is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, since the last final denial, the record includes previously unavailable medical records demonstrating postservice treatment for a chronic back disorder involving scoliosis, degenerative disc disease encompassing a displaced lumbar disc, multi-level spondylosis, sciatica or lumbar radiculopathy, and lumbago.  An October 2007 private treating physician report opines that one of more the aforementioned diagnosed back disorders began while she was in the military.  

The above-referenced evidence is presumed credible, although not its weight, per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry, and in light of that lay and medical evidence, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for a back disorder, have been met.  The previously denied claim is thus reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for service connection for a back disorder is reopened, and to that extent only, the appeal is granted.


REMAND

Additional development is necessary prior to the Board's entry of a final decision in the Veteran's case.  38 C.F.R. § 19.9 (2010).  At her recent Board hearing, the Veteran referenced certain medical evidence compiled by VA and non-VA sources that is not yet associated with the claims file.  Specifically, the Veteran reported having received medical treatment for her claimed disorders shortly after service from a Doctor Ford, who was then in private practice in Arlington, Texas, but whose practice no longer exists.  It is unknown whether any records of Doctor Ford are now available, but efforts are needed on remand to obtain pertinent records from any party holding the medical records compiled by Dr. Ford.  Also missing from the claims folder are reports relating to magnetic resonance imaging test (MRI) and an electromyelogram (EMG) undertaken by VA.  As well, there is on file but a single medical treatment record from the Veteran's current private treating physician, Dr. Burney, in addition to his October 2007 correspondence, but it is unknown whether any additional records of Dr. Burney pertaining to the Veteran are available and efforts to obtain any such records are needed on remand.  

Moreover, a VA medical examination and accompanying medical opinions is needed to more clearly ascertain whether chronic disability of the Veteran's back, legs, and/or hips originated in service, whether an arthritic process in the affected areas originated during the one-year period immediately following service discharge, and whether her current back disability is attributable to any inservice event, including one or more inservice back injuries.  Opinion as to causation and aggravation of the claimed leg and hip disorders is also necessary in the event that the Veteran's back disorder is found to be service-related.  

Also, adjudication of the Veteran's claims for secondary service connection for bilateral leg and hip disorders has not to date been undertaken under the amendment to 38 C.F.R. § 3.310, effective October 10, 2006, which added language requiring that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52,744 (2006).  Notice to the Veteran of the change in regulation, followed by readjudication under the revised regulation, is required.

Accordingly, the reopened issue of entitlement to service connection for a back disorder, as well as the original claims for service connection for bilateral hip and lower extremity disabilities, are REMANDED for the following actions:

1.  Undertake any further actions that may be necessary to comply with notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate her reopened claim for service connection for a back disorder and her original claims for direct and secondary service connection for bilateral leg and hip disorders.  Notify the Veteran of the amendment to 38 C.F.R. § 3.310, effective October 10, 2006, which added language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  Remind the Veteran that VA will assist her in obtaining service treatment records or records of treatment from private medical professionals, or other evidence, provided that she furnishes sufficient, identifying information and written authorization.  

2.  Upon obtaining proper, written authorization, obtain any all examination and treatment records, not already on file, from Doctors Ford and Burney of separate medical practices in Arlington, Texas, for inclusion in the Veteran's VA claims folder.  

3.  Obtain any and all pertinent VA treatment records, not already on file, including MRI and EMG studies undertaken by VA in the recent past according to the Veteran's May 2011 hearing testimony.  Once obtained, those records should be associated with the Veteran's VA claims folder.  

4.  Thereafter, afford the Veteran a VA orthopedic examination, including spine, bone, and joints evaluations, in order to ascertain the nature and etiology of her claimed back disorder and bilateral leg and hip disorders.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses pertaining to the back, either leg, or either hip should be fully set forth.  

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

a)  It is at least as likely as not (50 percent or greater probability) that any back, leg, or hip disorder now present originated in or during service or is otherwise attributable to military service or any event thereof?

b)  It is at least as likely as not (50 percent or greater probability) that any arthritic process of the back, either leg, or either hip now present was manifested during the one-year period immediately following the Veteran's service separation in January 1993, and, if so, how?

c)  If and only if the VA examiner determines that the Veteran's claimed back disorder is service-related, then provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any leg or hip disorder of the Veteran now present was caused or aggravated by her back disorder?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner(s) is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  Lastly, readjudicate the Veteran's reopened claim for service connection for a back disorder and her original claims for service connection for bilateral leg and hip disorders, to include as secondary to her back disability, on the basis of all pertinent evidence of record and all governing law and regulations, including the change to 38 C.F.R. § 3.310 effectuated as of October 2006, see 71 Fed. Reg. 52,744 (2006).  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
JENNIFER M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


